Citation Nr: 1541339	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g). 

[The issues of entitlement to service connection for residuals of infectious hepatitis, bilateral hearing loss, and dental infection as secondary to service-connected diabetes mellitus type II, and entitlement to TDIU, are addressed in a separate decision under a separate docket number].


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1965. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Board remanded the claim for additional development. 

In April 2009, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the St. Petersburg RO.  The hearing transcript is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Board remanded this claim.  In discussing a claim for service connection for dental infections (which is addressed in a separate decision under a separate docket number), the Board determined that the Veteran was actually seeking eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R.  § 17.161(g), and reimbursement of dental expenses paid for such treatment.  Citing Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Board determined that the Veteran had "pursued and perfected an appeal which belongs within the jurisdiction of the St. Petersburg, Florida VA Medical Center (VAMC) as it involves the issue of eligibility for dental treatment," and remanded this issue to the St. Petersburg, Florida VAMC "for proper development and adjudication."  

Specifically, the Board directed that the RO "adjudicate the Veteran's claim of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R.  § 17.161(g), to include the issue of entitlement to reimbursement of dental expenses paid for such treatment."

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

A review of the RO's supplemental statement of the case (SSOC), dated in April 2013, shows that the Board's instructions have not been carried out.  The SSOC shows that the Veteran's claim for service connection was again denied.  

However, with regard to the claim for eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), the SSOC merely states, "Decisions about eligibility for outpatient dental treatment are made at VA dental clinic."

Effective February 29, 2012, a clarifying amendment states that the Veterans Benefits Administration  (VBA) will adjudicate a claim for service connection for a dental disorder for treatment purposes after referral of the claim to the nearest VHA dental clinic for a determination of eligibility under § 17.161.  See 38 C.F.R. § 3.381(a); 77 Fed. Reg. 4469-71 (Jan. 30, 2012).  

The Board cannot consider whether the Veteran meets the requirements for the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. §17.161 without prior consideration by the RO, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g) to the VHA for an explicit determination as to whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.
 
2.  After completion of the above development, the RO/AMC must readjudicate the dental treatment issue under 38 C.F.R. § 17.161, in light of the additional development of record.  If this claim is not granted to the Veteran's satisfaction, the RO/AMC must send the Veteran and his representative a supplemental statement of the case (SSOC). 

This SSOC must include a copy of, and also address, the relevant laws and regulations for VA outpatient dental treatment.  See 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  The SSOC should address whether the Veteran meets any of the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  

An appropriate period of time should be allowed for response from the Veteran.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




